        Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 TIMOTHY BROWN, et al.,                           :
          Petitioners,                            :   CIVIL ACTION
                                                  :   No. 20-1914
               v.                                 :
                                                  :
 SEAN MARLER,                                     :
          Respondent.                             :

                          JOINT INSPECTION PROTOCOL

       1.     The parties submit the following joint protocol regarding an inspection

of the Federal Detention Center (FDC) in Philadelphia to be conducted by

Petitioners’ expert, Dr. Homer D. Venters, and Respondent’s expert, Dr. Rebecca A.

Lubelczyk (“the Inspectors”).

       2.     By consent of the parties, an inspection of the FDC is to be conducted by

the Inspectors on October 8, 2020, starting at 9:00 a.m., and continuing for no longer

than four hours from when the Inspectors have passed through security, with a

reasonable amount of additional time added for delays encountered during the

inspection not attributable to the Petitioners.

       3.     The Inspectors shall be allowed to enter the FDC and inspect the

following areas of the FDC:

                     a) The staff entryway;

                     b) The Receiving and Discharge area, provided that it is not

                         occupied by an inmate undergoing intake procedures;

                                                                                      1
        Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 2 of 7




                    c) Unit 4 North, where Petitioners Timothy Brown and Anthony

                       Hall currently reside;

                    d) Unit 3 North, the quarantine and isolation unit, where

                       Petitioner Myles Hannigan currently resides;

                    e) Any other housing, quarantine, or isolation unit where any

                       Petitioner is located at the time of the inspection;

                    f) Other housing unit(s) chosen by the Inspectors, recognizing

                       that all two-tier housing units are substantially identical to

                       one another; and

                    g) The health services unit.

The Inspectors’ inspection of these areas will be subject to the following limitations

and exceptions:

                    a) Any inspection of the Special Housing Unit will be limited to

                       the female range on the South Tower, which can be used to

                       house female inmates in quarantine or isolation;

                    b) Neither Inspector shall be allowed entry into any medical

                       unit or area in which a detainee (other than a Petitioner) is in

                       the process of receiving medical evaluation or treatment from

                       medical staff, but Respondent will ensure that the Inspectors

                       are allowed reasonable time otherwise to inspect medical

                       units during their inspections; and




                                                                                      2
        Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 3 of 7




                    c) The Inspectors shall immediately follow the directions of

                        BOP staff to exit any area of the FDC upon the BOP’s

                        determination (in its sole discretion) that remaining in an

                        area of the FDC would be unsafe or impede prison

                        management based on exigent circumstances occurring at the

                        time.

      4.     The Inspectors will be allowed to bring writing pads and writing

implements. Cell phones are not allowed in the FDC, and the Inspectors shall not bring

cell phones or other electronics to the FDC.

      5.     Each Inspector shall be tested for COVID-19 within 72 hours prior to

the inspection and shall attend the inspection only upon receipt of a negative result

to that test. Counsel for the parties shall file with the Court ahead of the inspection

a letter confirming that negative test results have been received.

      6.     One attorney of record for each party may also be present at the

inspection, and the limitations specified above in paragraphs 3, 4, and 5 shall also

be applied to these attorneys for the parties. At least 24 hours before the time of the

inspection, counsel for Petitioners shall provide to counsel for Respondent the

name of the attorney attending the inspection for Petitioners, which counsel for

Respondent will provide to the FDC.

      7.     The FDC shall provide a digital camera and photographer during the

inspection. The photographer designated by FDC shall take still photographs during

the inspection as directed by the Inspectors. Counsel for the parties may review each


                                                                                          3
        Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 4 of 7




photograph on the camera and direct reasonable retakes as needed. No photographs

may be taken of staff or inmates. Following the inspection, Respondent shall review

the photographs, determine whether any present a security concern, and release all

acceptable photographs to counsel for the Petitioners within 24 hours of the

inspection. If any photograph presents security concerns, the parties shall meet and

confer and attempt to resolve those concerns; the parties will raise any issue they

cannot resolve with the Court. Photographs taken during the inspection may be

subject to a subsequent limited protective order entered into by the parties with the

Court's approval.

      7.     The Health Services Administrator for the FDC shall be available to assist

FDC personnel in guiding the Inspectors to medical areas and in answering reasonable

factual questions posed by the Inspectors about FDC’s policies and procedures and the

provision of medical care related to COV1D-19. The FDC Safety Administrator shall

also be available to answer reasonable factual questions posed by the Inspectors about

the FDC’s policies and procedures related to COVID-19. The inspectors shall jointly be

allowed to have brief voluntary conversations with FDC staff encountered along the

way during the inspection. “Voluntary conversations” are understood as

conversations in which the staff member is advised that he or she is free to accept or

refuse the opportunity to speak to the Inspectors. The FDC shall not retaliate against

any staff member for speaking with, or declining to speak with, the Inspectors.

Questions relating to FDC policy shall be directed only to the Health Services




                                                                                        4
        Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 5 of 7




Administrator and Safety Administrator, and not to other staff encountered during

the tour.

      8.     The Inspectors shall be allowed to interview the Petitioners, and the

FDC will make the Petitioners available for that purpose. The Inspectors shall also

be allowed to conduct voluntary conversations with other detainees if: (a) the

detainee consents in advance to speak with the Inspectors, (b) the attorney for the

detainee, if represented by an attorney, has consented in writing in advance to the

detainee speaking to the Inspectors, and (c) the detainee’s name has been provided

to the FDC by counsel for Petitioners before the inspection. At the request of the

detainee being interviewed, these interviews may be conducted out of the earshot of

FDC staff and other inmates, although the detainee being interviewed must remain

within the line of sight of FDC staff at all times. All interviews shall be conducted in

the presence of both Inspectors and counsel for all parties. All interviews shall be

conducted in English. Other than as provided in this paragraph, the Inspectors shall

not interview FDC inmates.

      9.     The Inspectors and attorneys for the parties will each provide his or her

own appropriate Personal Protective Equipment (“PPE”), which must include a mask

and which may also include a face shield and gown. Each Inspector may also bring with

him or her a tape measure for use during the inspection, provided that, at least 24 hours

before the time of the inspection, counsel for Petitioners must advise counsel for

Respondent (who shall advise the FDC) if Petitioners’ Inspector plans to bring a tape

measure to the inspection.


                                                                                        5
          Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 6 of 7




         10.   The FDC will provide a separate set of PPE for each Inspector and

attorney for him or her to wear while inside Unit 3 North. The FDC will also provide a

suitable area for performing PPE swaps before and after the Inspectors visit Unit 3

North.

         11.   Prior to the inspection, counsel for Respondent will provide to counsel for

Petitioners:

                     a) Any documents that have been added to the medical records of

                         Petitioners since Petitioners’ medical records were produced, in

                         the context of this litigation, on April 20, 2020;

                     b) Publicly available BOP action plans;

                     c) Current versions of the forms used for inmate and staff COVID-

                         19 screening;

                     d) Sick call slips submitted by detainees on October 2, 5, 6, and 8,

                         2020 (with slips submitted on October 2 and 5 to be produced

                         on a rolling basis before the inspection, and slips submitted on

                         October 6 and 8 to be produced after the inspection), all of

                         which shall be redacted of detainees’ names and any other

                         identifying information before being provided to counsel for

                         Petitioners; and

                     e) Any staff screening forms completed during the week from

                         October 1 through October 8, 2020 (recognizing that staff

                         screening forms are completed only in the case of an affirmative


                                                                                         6
         Case 2:20-cv-01914-AB Document 110 Filed 10/06/20 Page 7 of 7




                         response to a screening question), all of which shall be redacted

                         of staff names and any other identifying information before

                         being provided to counsel for Petitioners.

       12.    Subsequent to the inspection, each Inspector shall prepare his/her written

report for the benefit of the Court in accordance with the following schedule:

                      a) Inspection report of each Inspector to be served on opposing

                         counsel on October 23, 2020.

                      b) Rebuttal reports of each Inspector to be served on opposing

                         counsel on October 30, 2020.

The reports shall not use any personally identifying information for detainees or staff

who are not parties to the above-captioned litigation, and the reports may be subject to

a subsequent limited protective order entered into by the parties with the Court's

approval. All reports (opening and rebuttal) shall be filed provisionally under seal after

being served on October 30, 2020, and the parties shall thereafter confer regarding any

necessary redactions. The parties shall publicly file redacted versions of the reports, if

necessary, or ask the Court to unseal the reports, if redactions are not necessary, on

November 6, 2020. No report (whether opening or rebuttal) shall be publicly disclosed

prior to its public filing or unsealing.

                                                        It is SO ORDERED


                                                         s/ANITA B. BRODY, J.

                                                        ANITA B. BRODY, J.

                                                                 OCTOBER 6, 2020
                                                        Dated: ______________________

                                                                                         7
